Plaintiff in error was tried and convicted in the county court of Kiowa county, upon an information which charged a violation of section 2258 (Rev. Laws 1910) of the Penal Code. On the *Page 697 
16th day of August, 1913, he was by the court sentenced in accordance with the verdict of the jury to be confined in the county jail for a period of three hundred sixty-five days. To reverse the judgment an appeal was perfected. On April 15, 1914, plaintiff in error filed a motion to dismiss his appeal, which motion is by this court allowed, and the appeal herein is ordered to be dismissed, and the cause remanded to the lower court.